People v Bolden (2022 NY Slip Op 00053)





People v Bolden


2022 NY Slip Op 00053


Decided on January 06, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 06, 2022

Before: Webber, J.P., Friedman, Oing, Moulton, Kennedy, JJ. 


Ind No. 792/99 Appeal No. 14975 Case No. 2019-05010 

[*1]The People of the State of New York, Respondent,
vDarrell Bolden, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jan Hoth of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jillian Lewis of counsel), for respondent.

Order, Supreme Court, New York County (Robert M. Stoltz, J.), entered on or about July 16, 2019, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see generally People v Gillotti, 23 NY3d 841, 861 [2014]). To the extent not accounted for by the risk assessment instrument, the mitigating factors cited by defendant were outweighed by the egregiousness of the underlying series of predatory sex crimes against multiple victims. Defendant did not establish that his age makes him
unlikely to reoffend (see e.g. People v Rodriguez, 145 AD3d 489 [1st Dept 2016], lv denied 28 NY3d 916 [2017]), or that his favorable record of rehabilitation while incarcerated warrants a departure under all the circumstances. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 6, 2022